AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington
                                                                                                              Oct 24, 2018
                                                                                                               SEAN F. MCAVOY, CLERK


       ROBIN O. O/B/O KMA, A MINOR CHILD,                            )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:18-CV-03032-MKD
                                                                     )
                                                                     )
        COMMISSIONER OF SOCIAL SECURITY
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 15) is GRANTED. Matter is REVERSED and REMANDED to the
’
              Commissioner of Social Security for immediate calculation and award of benefits.
              Defendant's Motion for Summary Judgment (ECF No. 19) is GRANTED in part, and DENIED in part.
              Judgment is entered for Plaintiff.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               MARY K. DIMKE                                 on motions for
      Summary Judgment (ECF Nos. 15 and 19).


Date: October 24, 2018                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Melissa Orosco
                                                                                          (By) Deputy Clerk

                                                                            Melissa Orosco
